Citation Nr: 1041717	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  09-19 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for a left arm/shoulder 
condition.

5.  Entitlement to service connection for a lung (respiratory) 
condition, to include right-sided chest pain, claimed as 
emphysema, fibrosis, bronchitis, chronic obstructive pulmonary 
disease (COPD), chronic lung disease, lung blisters, and 
spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to May 1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied service connection for tinnitus, hearing loss, a 
lung condition, right side of chest cavity pain, and swelling of 
the left arm, also claimed as tendonitis and torn rotator cuff.  
The RO in New Orleans, Louisiana, currently has jurisdiction of 
the claims.

The Board notes that after the Veteran filed a notice of 
disagreement regarding the July 2007 rating decision, and before 
a statement of the case was issued, the New Orleans RO issued a 
rating decision in December 2008 that declined to reopen a claim 
for service connection for a lung condition in the absence of new 
and material evidence.  As the Veteran had already initiated an 
appeal concerning the denial of this issue, however, the Board 
will adjudicate it as an original claim rather than a claim to 
reopen, as reflected on the title page.  

The Board also notes that in a January 2008 statement in support 
of claim, the Veteran indicates that he is not seeking 
entitlement to service connection for right side of chest cavity 
pain because it is a lung condition that causes such pain.  In 
light of the foregoing, the Board has restyled the issue as 
reflected in the title page.  See Clemons v. Shinseki, 23 Vet. 
App. 1, (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 
(2009).

The Veteran presented testimony at a videoconference hearing 
before the undersigned Veterans Law Judge (VLJ) in October 2009.  
A transcript of the hearing is of record.  After the hearing, the 
Veteran submitted additional evidence directly to the Board, 
which was accompanied by a waiver of RO consideration and, 
therefore, can be considered in this decision.  See 38 C.F.R. § 
20.1304 (2010).

The Veteran submitted a statement that was received at the 
Board in October 2010 that voices his disagreement with an 
August 2010 determination made by the Pension Management 
Center regarding nonservice-connected pension benefits.  
The Board does not have jurisdiction over this issue; 
therefore, it is referred to the agency of original 
jurisdiction (AOJ) for appropriate action.  

The issues of entitlement to service connection for left ear 
hearing loss, a left arm/shoulder condition, and a lung 
(respiratory) condition, to include right-sided chest pain, 
claimed as emphysema, fibrosis, bronchitis, chronic obstructive 
pulmonary disease (COPD), chronic lung disease, lung blisters, 
and spontaneous pneumothorax, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board resolves reasonable doubt in the Veteran's favor by 
finding that tinnitus is etiologically related to active service.

2.  The Veteran does not exhibit hearing loss in the right ear 
that meets VA standards.




CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).

2.  The criteria for service connection for right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre- 
existing, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 2000, 
3000 and 4000 Hertz (Hz) is 40 decibels (db) or greater; or the 
auditory thresholds for at least three of these frequencies are 
26 db or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2010).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

The Veteran seeks entitlement to service connection for right ear 
hearing loss and tinnitus, which he contends are the result of 
active service.  More specifically, he asserts that he has these 
conditions, with hearing loss manifested by a marked change in 
hearing acuity between entry and discharge, as a result of 
exposure to acoustic trauma from working as a field operator, 
working with artillery and mortars, and working on a runway for 
one year while stationed in Japan.  See April 2006 VA Form 21-
4138; October 2007 statement in support of claim; October 2009 
hearing transcript.  The Board notes at this juncture that the 
issue of entitlement to service connection for left ear hearing 
loss will be discussed in the remand below.  

The Veteran's service treatment records are devoid of reference 
to complaint of, or treatment for, right ear hearing loss and/or 
tinnitus.  There are three audiograms of record.  Audiological 
testing conducted prior to the Veteran's active service in April 
1971 and April 1974 revealed the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
-- 
5
15
--
LEFT
15
5
--
5
5

See reports of medical examination.  Audiological testing 
conducted at the time of the Veteran's discharge from service 
revealed the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
15
LEFT
20
15
10
15
15

In addition, clinical evaluation of the Veteran's ears and drums 
at the time of his discharge was normal.  See April 1978 report 
of medical examination.  

The post-service medical evidence of record reveals that a slight 
decrease in hearing was noted at the time of an August 2004 
preventive health clinic note.  

The Veteran underwent a VA compensation and pension (C&P) audio 
examination in May 2007, at which time his claims folder and 
medical records were reviewed.  He reported difficulty hearing in 
both ears, left worse than right, since service and prior to his 
discharge.  The Veteran reported in-service noise exposure while 
serving as a field radio operator, as well as from artillery and 
small arms, to include 105mm, machine guns, and 81mm mortars 
during practice once per month, and aircraft engines, to include 
F-14 noise while on duty aboard ship.  The Veteran denied any 
excessive noise exposure while employed as a plumber for 25 years 
after service, but he did report occasional hunting without the 
use of protection, though he indicated that he had not been 
hunting for several years.  He also reported a history of 
tinnitus and indicated that he first noted tinnitus in service.

In pertinent part, audiological testing revealed the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
20
20

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear.  Otoscopic examination revealed normal 
findings bilaterally with normal eardrum appearance.  Normal Type 
A tympanograms were obtained in both ears.  The examiner 
indicated that the results support clinically normal hearing in 
the right ear, that speech reception thresholds were consistent 
with pure tone findings, and that word recognition scores were 
excellent.  In pertinent part, the Veteran was diagnosed with 
clinically normal hearing in the right ear per VA standards.  

The evidence of record does not support the claim for service 
connection for right ear hearing loss.  The Board acknowledges 
the Veteran's assertions regarding in-service noise exposure, and 
finds that these assertions are both competent and credible.  See 
Layno, 6 Vet. App. at 470 (1994).  The application of 38 C.F.R. 
§ 3.303, however, has an explicit condition that the Veteran must 
have a current disability.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992) (establishing service connection requires 
evidence of a relationship between a current disability and 
events in service or an injury or disease incurred therein).  
None of the audiological evaluations of record and discussed 
above, in particular the results rendered at the time of the May 
2007 VA C&P examination, reveal that the Veteran exhibits hearing 
loss in the right ear that meets VA standards.  While the Veteran 
is competent to describe his right ear hearing loss symptoms, he 
is not competent to diagnose right ear hearing loss in accordance 
with 38 C.F.R. § 3.385, as this is a medical determination.  As 
such, service connection is not warranted and the claim must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is inapplicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

The evidence of record does support the claim for service 
connection for tinnitus.  The Veteran is competent to report that 
tinnitus was incurred in service and that it has existed from 
service to the present.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 
Vet. App. at 471; see also Jandreau, 492 F.3d at 1372.  Based on 
the foregoing, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that service connection for 
tinnitus is warranted.

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

As service connection has been granted for tinnitus, any defect 
in the notice or assistance given to the Veteran was harmless.  
Prior to the issuance of the July 2007 rating decision that is 
the subject of the appeal concerning the claim for service 
connection for right ear hearing loss, the Veteran was advised of 
the evidence necessary to establish entitlement to service 
connection and of his and VA's respective duties in obtaining 
evidence.  See May 2006 letter.  This letter also informed him of 
the appropriate disability rating and effective date of any grant 
of service connection, as required by Dingess.  Accordingly, the 
duty to notify has been fulfilled concerning this claim.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  This duty has also been met, as the 
Veteran's service, private and VA treatment records have been 
obtained and he was afforded a VA examination in connection with 
his claims.  The Board acknowledges that it is remanding the 
remaining claims for service connection in pertinent part to 
obtain VA and private treatment records; however, the Veteran has 
not reported any additional treatment for right ear hearing loss.  
The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.

The Court has held that 38 C.F.R. 3.103(c)(2) (2010) requires 
that the VLJ who chairs a hearing fulfill two duties to comply 
with that regulation.  These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  See Bryant 
v. Shinseki, - Vet. App. -, No. 08-4080 (Jul. 1, 2010).  In this 
case, the Veteran was afforded a Board hearing in October 2009.  
During this hearing, the VLJ set forth the issues to be discussed 
at the hearing and sought to identify any pertinent evidence not 
currently associated with the claims folder that might have been 
overlooked or was outstanding that might substantiate the claims.  
See hearing transcript.  Neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2), nor have they identified any prejudice in the 
conduct of the hearing.  Rather, the hearing focused on the 
elements necessary to substantiate the claims and the Veteran, 
through his testimony, demonstrated that he had actual knowledge 
of those elements.  As such, the Board finds that consistent with 
Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
3.103(c)(2) and that the Board can adjudicate the claims based on 
the current record.

For the reasons set forth above, and given the facts of this 
case, the Board finds 


that no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
Veteran.


ORDER

Service connection for tinnitus is granted.  

Service connection for right ear hearing loss is denied.  


REMAND

Unfortunately, a remand is required in regards to the remaining 
claims.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that he is afforded 
every possible consideration.  

The Veteran seeks entitlement to service connection for left ear 
hearing loss, a left arm/shoulder condition, and a lung 
(respiratory) condition, to include right-sided chest pain, 
claimed as emphysema, fibrosis, bronchitis, chronic obstructive 
pulmonary disease (COPD), chronic lung disease, lung blisters, 
and spontaneous pneumothorax.

The Veteran was afforded a VA C&P audio examination in May 2007, 
at which time he exhibited left ear hearing loss per VA standards 
and was diagnosed with mild dipping to a moderately severe 
sensorineural hearing loss in the left ear.  The examiner 
provided an opinion on etiology regarding the perceived 
impairment of hearing in the right ear, but failed to provide an 
opinion regarding the etiology of the Veteran's left ear hearing 
loss.  This must be accomplished on remand.

The Veteran contends that he has a left arm/shoulder condition as 
a result of service.  He specifically reports carrying around 
excessive weight while serving as a field radio operator which 
resulted in pulling a muscle in his left shoulder.  The Veteran 
asserts that he was diagnosed with tendonitis after he had left 
arm swelling during service and that after leaving service, was 
diagnosed with a torn rotator cuff.  He indicates that the pain 
in his left arm that began in 1976 has continued to the present 
and is ongoing.  

The Veteran also contends that he has a lung condition as a 
result of service.  He asserts that he was seen on numerous 
occasions with complaints of musculoskeletal pain, to include 
back, shoulder and right-sided chest pain, which were 
misdiagnosed as musculoskeletal rather than respiratory (lung).  
He also contends that the chest pain noted in service progressed 
to blistering of his lungs for which he underwent surgery 
following his discharge from service.  The Veteran asserts that 
these blisters, and his overall lung condition, was caused by 
burning and scarring of his lungs caused by radio frequency (RF) 
electromagnetic exposure.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2010), a medical examination 
will be provided or a medical opinion obtained if review of the 
evidence of record reveals that an examination or opinion is 
necessary for a decision to be rendered.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In light of the in-service 
notations involving the Veteran's complaints of chest and 
musculoskeletal pain, the assertions made by the Veteran related 
to in-service problems with his left arm/shoulder that continued 
after discharge, as well as his contentions regarding 
misdiagnosis of a lung condition, and the post-service medical 
evidence showing several respiratory disorders and treatment 
related to the Veteran's left arm/shoulder, the Board finds that 
medical examinations are necessary for the purpose of determining 
whether the Veteran has current disorders of the lungs and/or 
left arm/shoulder that are related to service. 

In addition to the foregoing, the Board finds that additional 
medical records should be obtained.  First, the Veteran has 
consistently reported treatment at the VA Medical Center (VAMC) 
in New Orleans beginning in the early 1980s.  While it appears 
that a request for records dated between 1982 to 1997 was sent to 
this facility in October 2007, no response appears to have been 
received.  In addition, the VA treatment records that have been 
associated with the claims folder appear to have all been 
submitted by the Veteran.  On remand, the RO/AMC should obtain 
the Veteran's complete treatment records from the VA facility in 
New Orleans beginning in the early 1980s and from the VA facility 
in Biloxi beginning in approximately 1998.  

Secondly, the RO appears to have failed to request records from 
several private facilities identified by the Veteran in VA Forms 
21-4142 received in November 2007, namely Compass Imaging of 
Gulfport; St. Tammany Hospital; the Medical Center of Louisiana 
(to include the former Charity Hospital of New Orleans); 
Washington St. Tammany Parish Regional Medical Center; LSU 
Medical Center; and Gulf Port Physical Therapy.  While the Board 
acknowledges that the Veteran has submitted records from some of 
these facilities, this does not relieve the RO of its obligation 
to request records as required by 38 C.F.R. § 3.159 (c)(1) 
(2010).  

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment 
records from the New Orleans VAMC dated from 
1980 to the present and from the Biloxi VAMC 
dated from 1998 to the present.  If any of 
these records are in a retired or archived 
status, efforts should be made to acquire 
the records.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile. Document all 
efforts made in this regard.  

2.  Make arrangements to obtain the 
Veteran's complete treatment records from 
Compass Imaging of Gulfport; St. Tammany 
Hospital; the Medical Center of Louisiana 
(to include the former Charity Hospital of 
New Orleans); Washington St. Tammany Parish 
Regional Medical Center; LSU Medical Center; 
and Gulf Port Physical Therapy.  See VA 
Forms 21-4142 received November 2007.  

3.  Return the claims file and a copy of 
this remand to the VA examiner who conducted 
the May 2007 audio examination.

The examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the previously 
diagnosed left ear hearing loss had its 
onset during active service or is related to 
any in-service disease, event, or injury, 
including noise exposure.

If the May 2007 VA examiner is not 
available, then another examiner should be 
asked to review the claims folder and 
provide the requested opinion.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

4.  Schedule the Veteran for a VA orthopedic 
examination.  The claims folder, to include 
a copy of this remand, must be made 
available to and reviewed by the examiner in 
conjunction with the examination report.  
Any indicated studies should be performed.

The examiner should identify all disorders 
of the left arm/shoulder and provide an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that any current left 
arm/shoulder disorder had its onset during 
active service or is related to any in-
service disease, event, or injury, to 
include pulling a muscle while carrying 
around excessive weight while serving as a 
field radio operator in service.  In 
providing this opinion, the examiner should 
acknowledge the Veteran's complaints of 
continuity of symptomatology since service.

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached.

5.  Schedule the Veteran for a VA 
respiratory examination.  All indicated 
tests and studies should be performed and 
all clinical findings reported in detail.  
The claims folder must be made available to 
the medical examiner and review of the 
folder should be noted.  A thorough history 
should be obtained from the Veteran.

The examiner is requested to provide an 
opinion as to the diagnosis of any 
respiratory disorder(s) found to be present.  
The examiner should state whether it is at 
least as likely as not (i.e., probability of 
50 percent or greater) that any current 
respiratory disorder had its onset during 
active service or is related to any in-
service disease, event, or injury, to 
include consideration of the contentions 
raised by the Veteran regarding misdiagnosis 
in service and burning and scarring of his 
lungs caused by radio frequency (RF) 
electromagnetic exposure.

A detailed rationale for any opinion 
expressed should be provided.

6.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination reports.  If the 
requested examinations do not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.

7.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remain denied, 
the Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC), and given an opportunity to 
respond, before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


